 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0040 JAM
11
                                   Plaintiff,            STIPULATION AND PROTECTIVE ORDER
12
                            v.
13
     DAVID PATRICK SEILHEIMER,
14
                                  Defendants.
15

16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

18 counsel, Roger Yang, Assistant United States Attorney, attorney for plaintiff, and Benjamin D.

19 Galloway, Chief Assistant Federal Public Defender, Attorney for the defendant, hereby jointly request,

20 pursuant to Federal Rule of Criminal Procedure 16(d)(1), that the Court approve the parties’ stipulation

21 and enter the proposed protective order below (“Protective Order”) governing the disclosure by the

22 government of certain documents and materials containing private and sensitive information, including

23 information that relates to and identifies the alleged victim in the case, personally identifying

24 information, employment information, and financial records of numerous individuals including the

25 defendant and third parties. By this stipulation, the parties agree and stipulate as follows:

26          1.      WHEREAS, the defendant is charged in the current indictment with child pornography

27 offenses in violation of 18 U.S.C. § 2252(a)(4)(B), and 18 U.S.C. § 2252(a)(2).

28          2.      WHEREAS, the government possesses, and in the future may come into possession of,


      STIPULATION AND PROPOSED PROTECTIVE ORDER          1
30
 1 discovery and other materials in this case that contain, among other things, victim-related information,

 2 as well as personally identifying information, private financial information, employment information of

 3 the defendant and third parties;

 4          3.      WHEREAS, the government wishes to produce and/or make available to the defendant

 5 and his counsel the documents and information described above, or similar material that might come

 6 into the government’s possession in the future, but believes that because of the nature of such documents

 7 and information, it is appropriate for the Court to enter a protective order containing the provisions

 8 below;

 9          4.      WHEREAS, such materials shall be identified as sensitive and subject to a protective

10 order at the time of disclosure, whether on the documents or other materials (e.g., CDs/DVDs)

11 themselves or in an accompanying cover letter;

12          5.      WHEREAS, the parties agree that entry of a stipulated protective order is appropriate,

13 and that a private agreement is not appropriate in light of the nature of the information at issue and the

14 charge in this case; and

15          6.      WHEREAS, the defendant has counsel who wishes the opportunity to review the

16 discovery and other materials;

17          The government and the defendant, by and through their respective counsel of record, hereby

18 agree and stipulate to a Protective Order with the following provisions:

19          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

20 Criminal Procedure, its general supervisory authority, and Local Rule 141.1.

21          2.      Some materials to be provided or made available by the government to the defendant as

22 discovery or out of an abundance of caution relate to, or contain private and sensitive information about,

23 alleged victims and individuals other than the defendant, are not public information, and include, but are

24 not limited to: investigative or agency memoranda or reports, witness statements, recorded interviews,

25 and other documents and records reflecting individuals’ employment information, private financial

26 information, and other personally-identifying information, as well as sensitive victim-related
27 information. Accordingly, these discovery materials and all copies thereof should be protected from

28 unnecessary dissemination. This information is collectively referred to as the “Protected Discovery.”


      STIPULATION AND PROPOSED PROTECTIVE ORDER          2
30
 1          3.      Such Protected Discovery materials shall be identified as being subject to a protective

 2 order at the time of disclosure, whether on the documents or other materials (e.g., CDs/DVDs,

 3 documents) themselves or in an accompanying cover letter.

 4          4.      The Protected Discovery produced or made available by the government pursuant to this

 5 Protective Order may be used by the defendant, the defendant’s counsel, and any employees or agents of

 6 the defendant’s counsel solely in the defense of this case and for no other purpose. The Protected

 7 Discovery is now and will forever remain the property of the United States government. The

 8 defendant’s counsel will return the Protected Discovery to the government or certify that it has been

 9 shredded at the conclusion of the case, unless counsel believes he or she is otherwise required by ethical

10 rule or opinion to retain the Protected Discovery. If counsel believes he or she is subject to an ethical

11 rule or opinion requiring retention of the Protected Discovery, he or she shall securely maintain that

12 Protected Discovery consistent with the remaining terms of the Protective Order.

13          5.      The defendant’s counsel and the defendant shall not disclose any of the Protected

14 Discovery directly or indirectly to any person except those assisting the defense, persons who are

15 interviewed as potential witnesses, potential experts, or other authorized persons, during the course of

16 the investigation and defense of this case.

17          6.      The Protected Discovery produced by the government shall not be copied or reproduced

18 unless the material is copied or reproduced for authorized persons to assist in the defense, and in the

19 event copies are made, the copies shall be treated in the same manner as the original material.

20          7.      When providing the Protected Discovery materials to an authorized person, the

21 defendant’s counsel must inform the authorized person that the materials are provided subject to the

22 terms of this Protective Order, provide a copy of the Protective Order, and advise that the authorized

23 person must comply with the terms of this Protective Order.

24          8.      The defendant and his counsel shall store the discovery in a secure place and shall use

25 reasonable care to ensure that it is not disclosed to third persons in violation of the Protective Order.

26          9.      In the event that the defendant obtains substitute counsel, the defendant’s undersigned

27 counsel agrees to withhold the Protected Discovery materials from new counsel unless and until

28 substituted counsel agrees to be bound by the Protective Order.


      STIPULATION AND PROPOSED PROTECTIVE ORDER           3
30
 1          10.    The defendant’s counsel shall be responsible for advising his or her client, employees,

 2 and other members of the defense team of the contents of this Stipulation and the Protective Order.

 3          11.    This Stipulation and the Protective Order may be executed through counterpart

 4 signatures.

 5          IT IS SO STIPULATED.

 6

 7                                                            Respectfully submitted,

 8
     Dated: July 2, 2019                                      McGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                    By:       /s/ Roger Yang
11                                                            ROGER YANG
                                                              Assistant United States Attorney
12

13
     Dated: July 2, 2019                            By: /s/ Benjamin D. Galloway
14                                                      BENJAMIN D. GALLOWAY
                                                        Attorney for David Patrick Seilheimer
15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND PROPOSED PROTECTIVE ORDER           4
30
 1

 2                                                ORDER

 3         1.      The Court has reviewed the parties’ proposed Stipulation and Protective Order and, for
 4 good cause shown, HEREBY ORDERS that the parties’ proposed Stipulation and Protective Order is

 5 APPROVED with the above-stated terms.

 6
           IT IS SO ORDERED.
 7

 8 Dated: July 3, 2019

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND PROPOSED PROTECTIVE ORDER        5
30
 1                                                CERTIFICATION

 2

 3                 I, _______________________________, certify under penalty of perjury that I have not

 4 copied or removed any images of child pornography or data capable of being converted into images of

 5 child pornography, or caused the same to be transferred electronically (or by any other means) to any

 6 other location, during the course of my review of the evidence in this case.

 7

 8          Date: ________________                 _____________________________

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND PROPOSED PROTECTIVE ORDER         6
30
